LANDRY, Judge.
Plaintiffs appeal from judgment rejecting their respective actions in tort for alleged personal injuries resulting from their averred forcible ejection from a barge belonging to defendants and moored in the Mississippi River in the City of Baton Rouge. We affirm.
The alleged incident occurred on the night of July 4, 1973, when plaintiffs went to the river bank to witness a public fireworks display in celebration of Independence Day. Plaintiffs’ version of the incident is that they arrived after the fireworks display had ended. Thinking that defendants’ barge sold fireworks, plaintiffs boarded the barge to purchase fireworks and obtain a better view of the river. While on the barge, plaintiffs were insulted, cursed, ordered to leave and physically abused by defendants. Plaintiffs contended they saw no sign on the gang plank of the barge indicating a private party was in progress and for uninvited guests to keep away. They also testified they did nothing to provoke an assault and offered to leave voluntarily when told the party was private.
Defendants’ account of the occurrence is that they had erected a sign over the gang plank which sign stated that a private party was in progress, and which warned uninvited persons to keep off. Upon noting plaintiffs aboard, defendants requested that plaintiffs leave and plaintiffs did so without incident. After plaintiffs’ departure, unknown parties began throwing stones at the barge, striking one or more guests aboard.
Based on discrepancies in the testimony of plaintiffs’ witnesses, and failure of plaintiffs to call a single disinterested witness on their behalf, the trial court concluded that plaintiffs failed to prove their case by a preponderance of evidence. We find no manifest error in this determination. On the contrary, our independent review of the record discloses more than sufficient evidence to support the trial court’s factual finding.
Factual findings of the trier of fact are entitled to great weight on appellate review. Where there is a conflict of testimony, reasonable evaluations of credibility and reasonable inferences of fact made and drawn by the trier of fact should not be disturbed on appeal. Canter v. Koehring Company, 283 So.2d 716 (La.1973).
The judgment is affirmed at plaintiffs’ cost.
Affirmed.